Citation Nr: 1631533	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2007, for the award of a 100 percent rating for impairment of sphincter control, status post anal sphincteroplasty for 4th degree laceration with episiotomy laceration, based on alleged clear and unmistakable error (CUE) in a January 1985 rating decision.

2.  Entitlement to an effective date earlier than January 14, 2014, for the grant of special monthly compensation (SMC) for the loss of a creative organ. 


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional office (RO) dated in October 2009.  

In January 2015, the RO granted special monthly compensation for the loss of a creative organ effective January 14, 2014.  In March 2015, the Veteran sent in correspondence requesting that her SMC benefits "dated Jan 2014" be reviewed by a Decision Review Officer.  Since the date of this correspondence, the record is silent as to the issuance of either an additional rating decision or a Statement of the Case (SOC) addressing this matter.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In light of the foregoing, this claim is remanded to the RO for proper adjudication.

The issue of entitlement to an effective date earlier than January 14, 2014, for the grant of SMC for the loss of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In the January 1985 rating decision, the Veteran was granted service connection for a status post sphincteroplasty/episiotomy disability with a 30 percent rating, effective July 1, 1983. 

2.  In a March 1999 Board decision, the Board did not find clear and unmistakable error in the January 1985 rating decision, essentially finding that the correct facts were before the adjudicators and the law was properly applied.





CONCLUSION OF LAW

The January 1985 rating decision was subsumed by the Board's March 1999 decision, and is not subject to challenge based on CUE.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The matter on appeal herein must be dismissed because the RO decision which the Veteran contends was a product of CUE was subsumed in a subsequent Board decision. That dismissal is required as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, there is no evidentiary development which could substantiate the Veteran's claim.  See VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004) (holding that VCAA notice is not required where no evidence could establish entitlement to the benefit claimed).  In addition, a CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and thus the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Merits

This claim features an allegation of clear and unmistakable error in the January 1985 RO decision which granted service connection for a status post sphincteroplasty/episiotomy disability with a 30 percent rating effective July 1, 1983.  On that basis, the Veteran contends that this January 1985 rating decision must be revised to award an increased rating. 

The January 1985 decision was not appealed within one year and became final.  38 U.S.C.A. §§ 7105(a), (b)(1), (c).  In October 1991, the Veteran raised the issue of CUE by asserting that she was entitled to an increased rating.  She specified that pertinent medical evidence, within the constructive possession of VA, was erroneously not considered in the January 1985 rating decision.  A June 1985 RO decision found no CUE in its earlier decision.  The Veteran appealed.

In March 1999, the Board recharacterized this claim as whether clear and unmistakable error was committed in the rating decision of January 2, 1985.  At the time of this decision, the Board considered the evidence and arguments originally submitted in conjunction with her claim.  Moreover, the Board directly addressed the propriety of the additional 1984 treatment medical records cited to by the Veteran as evidence of CUE.  Following thorough deliberation the Board determined there was no clear and unmistakable error in the January 1985 rating decision as the correct facts were before the adjudicators and the law was properly applied

 denied the claim.  

Thereafter, the Veteran appealed this claim to the United States Court of Appeals for Veterans Claims (Court).  See 38 U.S.C.A. § 7104.  On November 12, 1999, the Court dismissed the Veteran's claim for lack of jurisdiction and failure to comply with the Court's order and to comply with Rule 3(e) of the Court's Rules of Practice and Procedure.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error. In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim, such that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  Where the evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  However, where the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

The question thus arising in this case is whether that January 1985 RO decision, for which CUE is claimed, is subsumed in the subsequent Board decision in March 1999 arising from the Veteran's appeal of that January 1985 decision.

It is true that a Board decision may not automatically subsume prior RO decisions.  When a lengthy period of time passes between the RO decision denying a VA benefit and a subsequent Board decision denying the identical benefit, the question of whether the subsequent Board decision subsumes the earlier RO decision is not automatic, but depends upon whether the Board decision decided the same issue that the RO decided and whether the RO and subsequent Board decisions were based upon the same evidentiary record.  See Brown v. West.  In Dittrich, supra, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a 1960 RO decision had been subsumed by the Board's later 1969 decision (called "delayed subsuming"), and that the later Board decision was based upon essentially the same evidentiary record, although "some new and material evidence had been acquired in the interim."  Dittrich, at 1353; see also VAOGCPREC 14-95 (May 12, 1995).

In this case, the record establishes that the basis of the Veteran's claim for CUE has essentially remained the same throughout the passage of time.  She reasserts that the RO failed to consider pertinent medical evidence which was within its constructive possession at the time of the January 1985 rating decision.  See October 1991, August 1994, October 1998, May 2009 and March 2014 Correspondence.  She also has reasserted that this evidence would have supported a higher initial rating.  Importantly, in March 1999, the Board considered this treatment medical evidence, the Veteran's assertions and the evidence of record at the time of the January 1985 rating decision.  Nevertheless, in adjudicating the claim the Board found that the Veteran's assertions regarding CUE were legally non-meritorious.  

Accordingly, the Board concludes that, for purposes of the CUE claim which is the subject of the present appeal, the RO's January 1985 decision was subsumed by the March 1999 Board decision, which addressed the questions/contentions raised today.  The Veteran is thus legally precluded from claiming CUE in the January 1985 RO decision, as contended in the present case, because the March 1999 Board decision subsumed that January 1985 decision.  Dittrich v. West, supra.  Lastly, the Veteran has yet to assert CUE on behalf of the Board with regard to its March 1999 decision.  If she wishes to attack that Board decision, she must file a motion directly with the Board, alleging CUE in that March 1999 Board decision.  38 U.S.C.A. § 7111 (West 2014); Brown v. West, supra.  Such a motion may be filed at any time.

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2015).

Moreover, a motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements of this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

No motion meeting these requirements is currently before the Board, and hence the Board has no jurisdiction to address any question of CUE in the March 1999 Board decision which may be impliedly raised by the Veteran's allegations with regard to the subsumed January 1985 RO decision granting service connection.  Accordingly, because there can be no CUE claim addressing the January 1985 RO decision as a matter of law, the appealed CUE claim is appropriately dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for an earlier effective date for the grant of a 100 percent rating for impairment of sphincter control, status post anal sphincteroplasty for 4th degree laceration with episiotomy laceration, based on alleged clear and unmistakable error (CUE) in a January 1985 rating decision is dismissed.


REMAND

As explained in the Introduction, the Veteran in March 2015 filed a timely notice of disagreement with a January 2015 rating decision.  This decision granted entitlement to SMC for loss of a creative organ effective January 14, 2014.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case on the issue of entitlement to an effective date earlier than January 14, 2014 for the grant of special monthly compensation (SMC) for the loss of a creative organ.. Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


